          Case 1:19-cv-02943-KBJ Document 16 Filed 07/27/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PERENCO ECUADOR LTD.,                               )

                         Petitioner,                )

         v.                                         )
                                                         Case No. 19-cv-02943-KBJ
THE REPUBLIC OF ECUADOR,                            )

                         Respondent.                )

                                                    )


                 MOTION FOR STAY OF PROCEEDINGS TO BE LIFTED

        Petitioner Perenco Ecuador Ltd. (“Perenco”), by and through undersigned counsel,

respectfully requests that this Court, effective July 27, 2021, lift the stay of this matter that it

imposed on December 26, 2019. The Court’s sole reason for imposing a stay in this

jurisdiction—the parties’ agreement to stay the matter pending proceedings under the auspices of

the International Centre for the Settlement of Investment Disputes (“ICSID”)—is now moot and

Respondent Republic of Ecuador (“Ecuador”) has acknowledged that the parties’ agreement

provides for the stay to expire on July 27, 2021.

        Perenco commenced this proceeding on October 1, 2019, to enforce an international

arbitration award rendered against Ecuador on September 27, 2019 (the “Award”) by an arbitral

tribunal constituted under the France-Ecuador Bilateral Investment Treaty and the ICSID

Convention. See Petition to Enforce Arbitral Award, Oct. 1, 2019, ECF No. 1 (“Petition”). As

Perenco and Ecuador (collectively, the “Parties”) have previously reported, Ecuador filed an

application to annul the Award (“Annulment Application”) the following day, and the Secretary-

General of ICSID granted Ecuador’s request for a temporary stay of enforcement of the Award

(the “Automatic Stay”) on October 4, 2019. See Joint Stipulation and Order at 1–2, Dec. 9, 2019,



                                                    1
          Case 1:19-cv-02943-KBJ Document 16 Filed 07/27/21 Page 2 of 4




ECF No. 7 (“Joint Stipulation”). Ecuador also applied for an extension of the Automatic Stay

(such extension, the “Further Stay”). Joint Stipulation, at 2.

       The Parties then filed with this Court a Joint Stipulation and Order on December 9, 2019,

providing, among other things, that “[a]ll proceedings in this Court are stayed” and that the stay

“shall remain in effect for 60 days following expiration of the Automatic Stay or expiration of

the Further Stay, whichever is later.” Joint Stipulation, ¶ 1–2. The Joint Stipulation further

provided that Ecuador shall respond to the Petition on the 61st day following expiration of that

time period. Id. ¶ 3.

       On December 26, 2019, this Court issued a Minute Order “construing the parties’

Stipulation as a motion to stay and, so construed, GRANTING the motion.” The Minute Order

further provided that “this matter is STAYED until further Order of this Court,” and ordered the

Parties to file a joint status report on or before March 25, 2020 and every 90 days thereafter.

       As the Parties reported pursuant to the Court’s Minute Order, the committee constituted

to resolve Ecuador’s Annulment Application (the “Committee”) imposed a Further Stay on

February 21, 2020 on the condition that Ecuador provide to it:

       a letter signed by Ecuador’s Minister of Finance or the official having full
       authority to bind Ecuador, committing to pay the Award unconditionally,
       voluntarily and in full, within 60 days after the Committee decides on the
       Application for Annulment, if the Application for Annulment were not to be
       upheld in full or in part, and attesting that such payment shall not be subject to
       any enforcement proceedings or to the intervention of Ecuador’s courts.

See Joint Status Report at 2, March 25, 2020, ECF No. 8.

       On April 20, 2020, Ecuador’s Minister of Economy and Finance submitted such a letter

to the Committee. As the Committee explained, the Minister’s letter stated:

       In my capacity as Minister of Economy and Finance of the Republic of Ecuador,
       in compliance with the Committee’s decision of February 21, 2020 in the
       arbitration proceeding ICSID No. ARB/08/06 between Perenco Ecuador Limited
       and the Republic of Ecuador, in case Ecuador’s application for annulment were


                                                 2
          Case 1:19-cv-02943-KBJ Document 16 Filed 07/27/21 Page 3 of 4




        not to be upheld in full or in part, the Republic of Ecuador commits to pay the
        Award unconditionally, voluntarily and in full, within 60 days counted as from
        the decision of the Committee on the application for annulment, without such
        payment being subject . . . to enforcement proceedings or to the intervention of
        Ecuador’s courts.

Joint Status Report at 2–3, June 21, 2021, ECF No. 15 (citing Perenco v. Ecuador, ICSID Case

No. ARB/08/06, Annulment Proceeding, Procedural Order No. 2 ¶ 4 (Apr. 21, 2020)). The

Committee accordingly ordered that “the stay of the award is maintained.” Id. at 3 (citing

Perenco v. Ecuador, ICSID Case No. ARB/08/06, Annulment Proceeding, Procedural Order

No. 2 ¶ 6 (Apr. 21, 2020)).

        On May 28, 2021, the Committee issued its decision on the Annulment Application (the

“Decision”). The Decision concluded the ICSID Annulment Proceeding, confirmed the Award

in the amounts previously reported by the Parties, and lifted the Committee’s stay of

enforcement. Joint Status Report at 1–2, June 21, 2021, (citing Perenco v. Ecuador, ICSID Case

No. ARB/08/06, Annulment Proceeding, Decision on Annulment (May 28, 2021)). The Parties

accordingly informed this Court of the Committee’s decision and of their view that “the date on

which . . . this Court’s stay of the enforcement proceedings before the Court” is “set to expire is

July 27, 2021,” id. at 3, i.e. “60 days following expiration of the . . . Further Stay.” Joint

Stipulation, ¶ 2.

        While the Parties have thus treated the expiration of this Court’s stay on July 27, 2021 as

automatic, in light of this Court’s Minute Order providing that “this matter is STAYED until

further Order of this Court,” Perenco respectfully requests that this Court now formally order

that the stay is lifted effective July 27, 2021. The sole basis for this Court’s decision to stay the

proceedings was the Parties’ agreement that this matter should be stayed for “60 days following

expiration of the . . . Further Stay.” Joint Stipulation at ¶ 2. In light of the Annulment




                                                   3
           Case 1:19-cv-02943-KBJ Document 16 Filed 07/27/21 Page 4 of 4




Committee’s Decision on May 28, 2021 terminating the Further Stay, it is now appropriate for

the Court to lift its stay.

        Perenco provided a draft of this Motion to Ecuador’s counsel via an email sent at

12:37 PM EDT on July 27, 2021. Ecuador’s counsel informed Perenco by email that it does not

oppose this Motion on July 27, 2021, at 3:06 PM EDT.

        Perenco hereby respectfully requests that the Court grant this Motion and execute the

Proposed Order, which is attached hereto as Exhibit A.


Dated: July 27, 2021
       New York, NY

                                              Respectfully submitted,

                                              /s/ Mark W. Friedman

                                              Mark W. Friedman
                                              D.D.C. Bar No. NY0328
                                              mwfriedman@debevoise.com
                                              Debevoise & Plimpton LLP
                                              919 Third Avenue
                                              New York, NY 10022
                                              Phone (212) 909-6000


                                              Attorneys for Petitioner
                                              Perenco Ecuador Ltd.




                                                4
